Order entered May 22, 2019




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00548-CV

                       IN THE INTEREST OF S.V., A CHILD

                   On Appeal from the 256th Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. DF-04-11968-V

                                      ORDER
      Before the Court is appellant’s May 17, 2019 motion to accelerate this appeal. We

DENY the motion.


                                                /s/   ERIN A. NOWELL
                                                      JUSTICE